Citation Nr: 1450812	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1980 to August 1980, October 1984 to April 1985, and from July 1988 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for colon cancer.  The Veteran appealed the denial in this decision, and the matter is now before the Board.
 
The Veteran testified via video conference from the RO in Winston-Salem, North Carolina before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Colon cancer was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Colon Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, colon cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board finds that the Veteran's colon cancer had its onset during service, and entitlement to service connection for this disability is warranted.

The Veteran was diagnosed with stage III colon cancer two and a half years after separating from a period of service that spanned 18 years.  His primary contention is that, in spite of the lack of documented in-service symptoms, his cancer had its onset during service as demonstrated by the progression of the disease when diagnosed in 2009.

Service treatment records reveal no relevant complaints or treatment referable to the colon or gastrointestinal system.  Periodic testing for blood in the Veteran's stool was negative throughout service, to include on examinations in July 1995 and January 2001 at which times the anus and rectum were confirmed to be normal, and blood occult tests were negative.  Again, on examination in January 2006, the Veteran denied any history of gastrointestinal symptoms.  Physical examination at that time was also normal, to include the anus and rectum, and hemocult (i.e. screening for presence of blood in stool) was normal. 

While not part of his service treatment records, a December 2006 record of treatment at a private facility included a notation of congenital hypertrophy of retinal pigment epithelium (CHRPE) in the left eye.  The Veteran subsequently submitted an internet article which indicates that CHRPE, also known as "Bear Tracks" in some instances, can be associated with colon cancer, though it "may be seen years before the cancer occurs."

In March 2007, three months prior to separation from service, the Veteran underwent a VA examination during which he denied any history of eating or digestion problems as well as vomiting, diarrhea, or melena.  The abdomen was soft, with no organomegaly or tenderness on palpation present.  There was no evidence of inguinal or femoral hernia, no diastasis recti, and the femoral pulses were palpable.

The record reflects that the Veteran began experiencing occasional blood and mucus in his stool for which he sought treatment in November 2009.  Imaging of the pelvis and abdomen revealed a mass in the mid sigmoid colon with several small lymph nodes in the adjacent mesentery.  The findings were described as "worrisome for a primary carcinoma of the colon."  Biopsy of the mass apparently did not show invasive cancer, however a December 2009 treatment note indicated that while "on biopsy, there is just dysplasia in this lesion . . . looking at it, we have to assumed it is cancer and treat it as such."  Accordingly, the Veteran underwent surgical removal of the suspicious mass, and stage III colon cancer was confirmed.

In January 2010, a private hematologist-oncologist commented that the Veteran had separated from service in June 2007, but was diagnosed with stage III colon cancer in December 2009.  Given the size and advanced progress of the tumor when it was diagnosed, she opined that she was "quite sure that [the Veteran] already had this cancer at the time [he separated from service] as this takes years to reach this advanced stage."

In March 2012, following review of the Veteran's record, a VA examiner concluded that she could not "determine without resort to mere speculation as to whether the Veteran started to develop the colon cancer during active duty or not."  The examiner based her conclusion on the fact that multiple abdominal and rectal examinations during service were normal, and the Veteran otherwise denied gastrointestinal symptoms during service.  She went on, however, to state that colon cancer may develop in a few months or over 20 years, and that "[i]n this case, it could have started prior to active duty, during active duty, or after active duty."  With regard to the December 2006 finding of CHRPE, the examiner opined that in the Veteran's case CHRPE was a congenital condition, rather than a "definitive sign that [the Veteran] would develop colon cancer."

The Board has been presented with competing evidence regarding the etiology of the Veteran's colon cancer.  However, while the January 2010 opinion was made by a specialist, and offered a both clear and unequivocal conclusion, the Board is struck by the lack of any certainty in the March 2012 VA examination report.  In fact, the VA examiner herself cautioned that she was unable to reach a definitive opinion regarding the onset of the Veteran's colon cancer without speculating.  And where she did offer opinions of any kind, they were couched and qualified.  Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative).  Thus, the Board finds the January 2010 opinion indicating the colon cancer began during service to be of greater probative value than the March 2012 VA examiner's opinion to the contrary.

The weight of the evidence confirms that the Veteran's colon cancer was incurred in service, service connection is accordingly established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.


ORDER

Service connection for colon cancer is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


